Citation Nr: 0630093	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-08 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Service connection for right knee disorder.

2.	Service connection for left foot disorder.

3.	Service connection for cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from October 1998 to September 
2002.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.      

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record demonstrates that the veteran did not appear for 
scheduled VA compensation examinations.  But the record 
indicates that the veteran may have been unaware of these 
scheduled examinations, due to her change of permanent 
residence from Tennessee to Hawaii.  

Moreover, the record indicates that notice in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) was not 
provided to the veteran for her service connection claims.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
particular, a letter sent to the veteran in August 2003 did 
not detail the respective duties of VA and the veteran in 
obtaining evidence needed to substantiate her claims.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA, 
and its implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate her 
claims, and the respective obligations of 
VA and the veteran in obtaining that 
evidence.  She should also be requested 
to provide any evidence in her possession 
(not already submitted) that pertains to 
the claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), and 
Mayfield and Dingess, both supra.    

2.  The RO should again attempt to obtain 
records reflecting private medical 
treatment claimed by the veteran in her 
notice of disagreement.  

3.  The veteran should be scheduled for 
VA examinations with appropriate 
specialist(s) to determine whether the 
veteran has disorders with her right 
knee, left foot, and cervical spine.  
The claims file must be made available 
to and reviewed by the examiner(s) in 
conjunction with the examinations, and 
the examination reports should reflect 
that such reviews were made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The 
specialists should then advance 
opinions as to the likelihood (likely, 
at least as likely as not, not likely) 
that any such disorder relates to the 
veteran's active service.  

4.  The RO should then readjudicate the 
issues on appeal.  If the 
determinations remain unfavorable to 
the veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


